             Case 1:17-cr-00012-NONE-SKO Document 236 Filed 02/09/21 Page 1 of 1
                                     IN THE UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                               Plaintiff,

                       v.                                 CR NO: 1:17-CR-00012-NONE-SKO

EDWARD PAUL CRAGG

                              Defendant.

                                APPLICATION FOR WRIT OF HABEAS CORPUS
             The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                        ‫ ܈‬Ad Prosequendum                                   ‫ ܆‬Ad Testificandum
 Name of Detainee:     EDWARD PAUL CRAGG
 Detained at           LOMPOC FCI – Reg # 76277-097
 Detainee is:          a.)  ‫ ܈‬charged in this district by: ‫ ܈‬Indictment ‫ ܆‬Information ‫ ܆‬Complaint
                              charging detainee with: U.S.C. § 2252(a) (2) -Receipt/Distribution of
                                                               Child Pornography
                       b.)       ‫ ܆‬a witness not otherwise available by ordinary process of the Court
 Detainee will:        a.)       ‫ ܈‬return to the custody of Bureau of Prisons if convicted and sentenced
                  or   b.)       տ be retained in federal custody until final disposition of federal charges, as a sentence
                                        is currently being served at the detaining facility

          Appearance is necessary on February 17, 2021 at 1:00 p.m. in Fresno ( Eastern District of California).

                       Signature:                                /s/ David L. Gappa
                       Printed Name & Phone No:                  David L. Gappa/ 559-497-4020
                       Attorney of Record for:                   United States of America

                                            WRIT OF HABEAS CORPUS
                            ‫ ܈‬Ad Prosequendum                   տ Ad Testificandum

        The above application is granted and the above-named custodian, as well as any Federal Agent for this district, is
hereby ORDERED to produce the named detainee, on February 17, 2021, at 1:00 p.m., and any further proceedings to
be had in this cause, and at the conclusion of the proceedings to return the detainee to the above-named custodian.
 Dated:     February 5, 2021
                                                             Honorable Sheila K. Oberto
                                                             U.S. MAGISTRATE JUDGE
Please provide the following, if known:
 AKA(s) (if             Edward Paul Cragg                                                 ‫܈‬Male      ‫܆‬Female
 Booking or CDC #:      LOMPOC FCI – Reg # 76277-097                                      DOB:       9-8-1979
 Facility Address:      3600 GUARD ROAD LOMPOC CA 93436                                   Race:      Caucasian
 Facility Phone:        805-736-4154                                                      FBI#:
 Currently              Lompoc FCI

                                                  RETURN OF SERVICE
 Executed on:
                                                              (signature)
